Russell, C. J.
The petition for certiorari, complaining of the refusal of the trial judge to sustain the motion to dismiss, showing on its face that at the time of plaintiff’s motion and the refusal thereof all the evidence was in, the plaintiff’s argument had been heard and the court had “announced . . . that he would decide the case against the plaintiff,” the plaintiff’s motion was plainly too late; and the judge of the superior court did not err in refusing to sanction the certiorari. Peoples Bank v. Exchange Bank, 119 Ga. 366 (46 S. E. 416).

Judgment affirmed.